DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A second request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ second (RCE) submission filed on May 3, 2022 has been entered.

Status of the Claims
Receipt and entry of Applicants’ reply filed on April 7, 2022 is acknowledged.  Claims 1-5, 7-8, and 10 are amended, Claim 30 is canceled, and Claim 39 is new.  Thus, Claims 1-5, 7-8, 10-12, 27-29, 31-34, and 37-39 are pending and are further examined on the merits in the U.S. National stage application. 


Claim Objections
The following claims are objected to because of the following informalities:  
		“during operation;” (Claim 1, line 5, Claim 7, and Claim 39) should be ‘during operation of the power unit’, and 
		“the crest was formed” (Claim 3, last line) should be ‘the crest is [[
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In Regard to Claim 5
	Claim 5 recites the limitation “the one or more profiles in the rotor bore” (Claim 5, lines 1 and 2).  There is insufficient antecedent basis for this limitation in the claim.  One way to obviate this rejection is to further amend the phrase to recite
		‘the one or more internal recesses [[

In Regard to Claim 11
	Claim 11 recites the limitation “a mated or paired longitudinal length of the rotor and stator” in the next to last two lines of Claim 11.  There is insufficient antecedent basis for this limitation in the claim.  One way to obviate this rejection is to further amend the phrase to recite
		‘a mated or paired longitudinal length of the rotor and the stator’. 
In Regard to Claim 29
	Claim 29 recites the element “varying the internal geometry of the rotor”.  There is insufficient antecedent basis for this limitation in the claim.  One way to obviate this rejection is to further amend the phrase to recite
		‘varying an [[


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2003/0192184 (Hache; published on October 16, 2003) (HACHE).  
	In reference to Claim 1, HACHE discloses:
		A method of manufacturing a power unit for a downhole drilling motor (title, Abstract, Figs. 4-13), comprising: 
			fabricating a stator (stator 112, ¶ 0046, last line, Fig. 13) that provides two or more stator lobes that define an internal profile; 
			fabricating a rotor (lined rotor 100, ¶ 0046, lines 1 and 2, Figs. 12 and 13) that provides at least one rotor lobe that defines an external profile that precesses within the internal profile during operation (¶ 0004); 
			varying an external geometry of the rotor (100) along a portion of the rotor to alter a stiffness (to achieve “stiffness”, ¶ 0044, lines 8-11) of the rotor (Fig. 12), wherein varying the external geometry includes forming a decreased dimension of a crest of one of the rotor lobes at one or more locations along its axial length (rotor lobe at location A is a decreased radial dimension without rotor liner 110 (¶ 0044, line 10) than the same rotor lobe at location B that includes the rotor liner 110, Examiner’s ANNOTATED Fig. 12); and 
			rotatably positioning the (rotor 100, Fig. 13) within the stator (112).  

    PNG
    media_image1.png
    358
    544
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 12 of HACHE

	In reference to Claim 27, HACHE further discloses that the method further comprises applying a rotor coating (fiber reinforced rotor liner 110 is described as a coating by HACHE, ¶ 0045, lines 1 and 2, Fig. 12) to the external profile.  

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0119974 (Kitching; published on May 1, 2014) (KITCHING). 
	In reference to Claim 7, KITCHING discloses:  
		A method of manufacturing a power unit for a downhole drilling motor (title, Abstract, Figs. 1-9), comprising: 
			fabricating a stator (stator 20, ¶ 0045, lines 3 and 4, Figs. 1 and 4) that provides two or more stator lobes that define an internal profile; 
			fabricating a rotor (rotor 200, ¶ 0045, lines 3 and 4) that provides at least one rotor lobe that defines an external profile that precesses within the internal profile during operation (¶ 0006), wherein the rotor (200) defines a rotor bore (bore defined by inner tubular 132, Fig. 4), and 
			varying an internal geometry by selectively securing a plurality of stiffening elements (valve assembly 150, annular sleeve 159, spring 160, , activation member 163, ¶ 0047, last two lines, ¶ 0046, lines 15-19, Fig. 4) at axially spaced positions within the rotor bore (bore defined by inner tubular 132, Fig. 4) to vary the stiffness of the rotor (200) along a length of the rotor (200).  
	In reference to Claim 8, KITCHING further discloses that the method further comprises selectively positioning the plurality of stiffening elements within the rotor bore (bore defined by inner tubular 132, Fig. 4) to optimize the stiffness (each of 150, 159, 160, and 163 are added structures to the rotor within the bore defined by the inner tubular 132 that alters/optimizes stiffness where these structures are disposed in comparision to the stiffness at other areas of the rotor along the length) with respect to the stator (20; 150, 159, 160, and 163 are selectively axially positioned along the rotor bore so as to operatively regulate fluid flow within the inner tubular 132 during operation of the positive displacement device, ¶ 0047).  


Claim 1-5, 10-12, 27-29, 31-34, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2010/0038142 (Snyder et al.; published on February 18, 2010) (SNYDER).  
	In reference to Claim 1, SNYDER discloses:
		A method of manufacturing a power unit (title, Abstract) for a downhole drilling motor (used in “downhole drilling operations”, ¶ 0003, Figs. 1-9), comprising: 
			fabricating a stator (stator 122, 162, ¶ 0051, line 1, Figs. 4 and 6) that provides two or more stator lobes that define an internal profile (profile along the inbound radial surface of the stator 162 along the axial length of the stator 162 that faces the rotor 164); 
			fabricating a rotor (rotor 164, ¶ 0050, line 5, Fig. 6) that provides at least one rotor lobe (¶ 0004, lines 7-9) that defines an external profile (profile along the outbound radial surface along the axial length of rotor 164) that precesses within the internal profile during operation (¶ 0003); 
			varying an external geometry of the rotor (164) along a portion of the rotor (164) to alter a stiffness (¶ 0065, lines 1-6) of the rotor (164), wherein varying the external geometry includes forming a decreased dimension (at location N from the peak of crest M, Examiner’s ANNOTATED Fig. 7 of SNYDER) of a crest (at crest M, Examiner’s ANNOTATED Fig. 7 of SNYDER) of one of the rotor lobes (of 164) at one location along its axial length (the decreased dimension is at the end portion of rotor 164); and 
			rotatably positioning the rotor (164) within the stator (162).  
	
    PNG
    media_image2.png
    243
    747
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Fig. 7 of SNYDER

	In reference to Claim 2, SNYDER further discloses that forming the decreased dimension (at location N, Examiner’s ANNOTATED Fig. 7 of SNYDER) of the crest (crest M) comprises removing material from the one of the rotor lobes at the one or more locations by machining (¶ 0007, machining is a well-known manufacturing process that can form the drilling apparatus structures of the stator and rotor).  
	In reference to Claim 3, SNYDER also discloses that varying the external geometry further comprises securing one element (tubular rotor mandrel 170, ¶ 0051, lines 3 and 4, Fig. 7) having a stiffness (“compliment the stiffness of the stator 162”, ¶ 0064, lines 1-6) to the external profile at the one location where the decreased dimension (at location N, Examiner’s ANNOTATED Fig. 7 of SNYDER) of the crest (crest M) was formed.  
	In reference to Claim 4, SNYDER further discloses that the method further comprises varying an internal geometry of the rotor (164), comprising defining one internal recess (at location O, Examiner’s ANNOTATED Fig. 7 of SNYDER) in a rotor bore (the space inside of rotor 164 along the axial length of 164 that receivingly fits rotor mandrel 170, Fig. 7).  
	In reference to Claim 5, SNYDER also discloses that the one or more profiles in the rotor bore (the space inside of rotor 164 along the axial length of 164 that receivingly fits rotor mandrel 170, Fig. 7) extend axially along a portion of the rotor bore according to a function (the internal recess at location O in relation to the overall axial length of the rotor bore of rotor 164 represents a step mathematical function along the axial length of the rotor bore).  
	In reference to Claim 10, SNYDER further discloses that the rotor (164, Fig. 7) includes a rotor mandrel (170) and a rotor sleeve (rotor sleeve 174) surrounding the rotor mandrel (170) that defines the external profile, and wherein the method further comprises varying a stiffness of at least one of the rotor mandrel (170) and the rotor sleeve relative to a stiffness of a stator housing (130) and a stator lining (132).  
	In reference to Claim 11, SNYDER also discloses that the rotor (164) comprises a rotor sleeve (174, ¶ 0054, line 2, Fig. 7) that defines the external profile and a rotor mandrel (170) positioned within the rotor sleeve (174) and defining a rotor bore (the space inside of rotor 164 along the axial length of 164 that receivingly fits rotor mandrel 170, Fig. 7), the method further comprising varying a geometry of an interface between the rotor mandrel (170) and the rotor sleeve (174) at discrete locations (rotor bore has a plurality of locations along the longitudinal length of the rotor 164 that have different radial widths that includes the radial width at location O, the middle radial width at the position of the lead line associated with reference numeral 170 in Fig. 7, and yet another radial width in the radial bore that fits structure 176, Fig. 7) along a mated or paired longitudinal length of the rotor (164) and stator (162) to alter the stiffness (¶ 0054, lines 1-6) of the rotor (164) and thereby optimize a force balancing with respect to the stator (162, balancing occurs during operation of rotor 164 and stator 162).  
	In reference to Claim 12, SNYDER further discloses that the rotor comprises a rotor sleeve (174, Fig. 7) that defines the external profile and a rotor mandrel (170) positioned within the rotor sleeve (174) and defining a rotor bore (the space inside of rotor 164 along the axial length of 164 that receivingly fits rotor mandrel 170, Fig. 7), the method further comprising mass balancing at least one of the rotor (164, the rotor sleeve 174 can be formed of different materials having different masses dependent on the mass balance required, ¶s 0051 and 0053).   
	In reference to Claim 27 and Claim 28, SNYDER also discloses applying a rotor coating (via rotor coating 236, ¶ 0060, lines 20 and 21) to the external profile (Claim 27) that is a metal (¶ 0060, lines 20 and 21, Claim 28).  
	In reference to Claim 29, SNYDER further discloses that varying the internal geometry of the rotor (164, Fig. 7) comprises defining one or more profiles in the rotor that extend axially along all or a portion of the rotor (164) according to a function (the rotor bore of rotor 164 shows at least a step mathematical function at location O, Examiner’s ANNOTATED Fig. 7 of SNYDER).  
	In reference to Claim 31, SNYDER also discloses that the rotor (164, Fig. 7) defines a rotor bore (space that fits rotor mandrel 170, Fig. 7) and varying the internal geometry of the rotor (164) comprises positioning one stiffening element (rotor mandrel 170) within the rotor bore (space that fits rotor mandrel 170).  
	In reference to Claim 32, SNYDER further discloses that the method further comprises selectively positioning one stiffening element (174, Fig. 7) within the rotor bore (space that fits rotor mandrel 170) to optimize the stiffness (¶ 0054, lines 1-6) with respect to the stator (162).  
	In reference to Claim 33, SNYDER also discloses that the stator (162, Figs. 6 and 7) comprises an inner surface and the method further comprises applying a stator coating (132, ¶ 0044, line 2, Fig. 4) along at least a portion of the inner surface (of stator 122).  
	In reference to Claim 34, SNYDER further discloses that the stator coating (132) comprises a polymer (¶ 0047, line 4).  
	In reference to Claim 39, SNYDER discloses: 
		A method of manufacturing a power unit (title, Abstract) for a downhole drilling motor (used in “downhole drilling operations”, ¶ 0003, Figs. 1-9), comprising: 
			fabricating a stator (162, Fig. 6) that provides two or more stator lobes that define an internal profile; 
			fabricating a rotor (164, Fig. 6) that provides at least one rotor lobe that defines an external profile that precesses within the internal profile during operation; 
			varying an external geometry of the rotor (164) along a portion of the rotor (164) to alter a stiffness of the rotor (164, ¶ 0054, lines 1-6), wherein varying the external geometry includes forming a decreased dimension (location N, Examiner’s ANNOTATED Fig. 7 of SNYDER) of a crest (crest M) of one of the rotor lobes at one location by machining (¶ 0007, machining is a well-known manufacturing process to form a rotor) and securing one element (radial surface of left portion Q of rotor mandrel 170) having a stiffness to the external profile at the one location (location N) where the decreased dimension of the crest (crest M) was formed; and 
			rotatably positioning the rotor (164) within the stator (162).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over HACHE in view of US2010/0163306 (Pabon et al.; published on July 1, 2010) (PABON).
	In reference to Claims 37 and 38, HACHE teaches a downhill drilling motor, however, does not specifically teach that the stiffness of the rotor is optimized according to vibration caused by downhole drilling motor.  PABON teaches a mud motor (title, Figs. 1-11) with a focus on vibration effects and modeling thereof to enhance the drilling tool and drilling operation (Abstract) where the stiffness of the rotor is optimized according to vibration caused by the downhole drilling motor (Claim 37; ¶s 0044 and 0047).  PABON describes that the stiffness of the rotor (Claim 38; ¶ 0044, especially lines 7 and 8) is optimized based on based on a combination of factors such as a mass of the rotor (¶ 0044, especially lines 2 and 3), an eccentric movement of the rotor within the stator (¶ 0005, especially lines 6-8), and an eccentric rotation speed (the relative motor RPM, ¶ 0005, especially line 5). 
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to optimize stiffness of the rotor according to vibration of the downhill drilling motor which can include a combination of factors like a mass of the rotor, an eccentric movement of the rotor within the stator, and an eccentric rotation speed as taught by PABON and incorporate these features/understanding into HACHE’s drilling motor for the benefits of having enhanced planning and drilling operation of the tool/device when using the tool/device as expressly described by PABON (Abstract, last two lines and ¶ 0001).

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on April 7, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the claims, and
			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants have amended independent Claims 1 and 7 to include the limitations wherein varying the external geometry includes a decreased dimension of a crest of one of the rotor lobes at one or more locations along the axial length (Claim 1) or varying an internal geometry by selectively securing a plurality of stiffening elements at axially spaced positions within the rotor bore to vary the stiffness of the rotor along a length of the rotor (Claim 7) and persuasively argue that the former rejections of Claims 1 and 7 based on LEE (US2009/0016893) and SNYDER (US2010/0038142) and KITCHING (US2014/0119974, pp. 8 and 9 of Applicants’ reply).  Thus, the former rejections of Claims 1 and 7 have each been withdrawn. 
	Upon further consideration of amended independent Claims 1 and 7, new rejections are respectively applied to amended Claims 1 and 7 based on HACHE (US2003/0192184) and/or a new interpretation of SNYDER.  These new rejections of amended Claims 1 and 7 are fully cited and described above.    

HACHE and KITCHING and SNYDER and PRABON do not teach the limitations as recited in Proposed Claim 1 below.  Should Applicants decide to further amend independent Claim 1 with any/all the limitations of Proposed Claim 1 below such amended limitations would be subject to further consideration and search.  


Proposed Claim 1. (Currently Amended) A method of manufacturing a power unit for a downhole drilling motor, comprising: 
		fabricating a stator including [[
		fabricating a rotor including two or more rotor lobes [[define [[of the rotor that precesses within the internal profile of the stator during operation of the power unit; 
		varying an external geometry of the rotor along at least [[, wherein the varying the external geometry of the rotor includes 
			removing a portion of at least one of the two or more rotor lobes by machining (¶ 0064 of the specification) along the axial length of the rotor that includes removal [[first crest of the one of the two or more [[and 
			providing a second crest (associated with 412, Fig. 4A of the specification) at the location of the removed portion that increases the stiffness of the rotor thereat (¶ 0065, lines 1 and 2 of the specification) relative to the stiffness of the first crest, the second crest being associated with a stiffening element (412) secured to the rotor at the location of the removed portion; and 		
		rotatably positioning the rotor having the second crest within the stator.

40. (New) The method of claim 1, wherein the stiffening element is formed from a material that comprises one of lead, steel, carbon-fiber, a polymer nano-composite, a liquid sealed in a container, a piezoelectric fluid, a magneto-restrictive fluid, or combinations thereof (¶ 0066 of the specification).



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday May 18, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746